DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is a single run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a modular downhole safety valve” and “a modular safety valve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of valve modules” but all figure shows multiple boxes with word “module” only without showing valve. It is unclear what it is referring to. 
Claim 1 recites “the field”. There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 are rejected as being dependent on claim 1.
Claim 9 recites “A plurality of valve modules”, “at least a first valve module and a second valve 63SSV-507723-US-1 (BAO1994US)10module” but all figure shows multiple boxes with word “module” only without showing valve. It is unclear what they are referring to. Claims 10-14 are rejected as being dependent on claim 9.

Claim 15 recites “the field”. There is insufficient antecedent basis for this limitation in the claim. Claims 16-20 are rejected as basing dependent on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (9429956) in view of Xu (20100294502).
Levy discloses a valve system 10, comprising:

a plurality of valve modules (30a, 50a, 50b, 50c) being selectable in the field, the valve modules being connectable to one another in the field to define a modular safety valve having desired parameters and is ready for downhole deployment (see column 3, line 59 – column 4, line 30 and column 4, line 53 – column 6, line 20, claim 1, figure 1).
 Levy is silent on a modular safety valve is ready for without additional certification. Xu teaches a modular safety valve/flapper (16) can seat within 5 seconds as required in Standard 14A of the American Petroleum Institute (API) (see paragraph [0010] and figures 1-3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the system of Levy, with teaching of Xu, to have a modular safety valve ready for downhole deployment without additional certification for an optimal performance of the valve system (i.e., Xu, paragraph [0010]).
Levy further discloses,
Re claim 2, more than one of a same type of the valve modules can be employed to define the desired parameters (see column 2, lines 32-36: the modular check valve system (10) is intuitive and designed in a manner to allow for modular implementation, which can be customized for a wide range of applications and back pressure requirements).
Re claim 3, the valve modules are spring modules, and biasing forces of the more than one spring modules are additive (see column 5, lines 40-63 and figures 1, 5A-5B: the cartridge insert (5la-5lc) can have a cartridge insert spring (502) that can be 
Re claim 4, each of the modules includes a first threaded end and a second threaded end, the first threaded end and the second threaded end of one of the valve modules being configured to threadably engage with threaded ends of other of the valve modules in a daisy-chain fashion (see column 2, lines 53-60 and figure 1: the modular cartridges can be fastened together using any means known in the art, such as threaded connections, pipe fittings, clamps, and the like).
Re claim 5, the valve modules are selectable from the group comprising: a nipple adapter module, a control module, a spring module (502), a flapper module (16 by Xu), and a bottom sub module.  
Re claim 6, the desired parameters including at least one of a valve closure mechanism and a valve operating mechanism (see claim 1: the cartridge insert rod inserted longitudinally through the cartridge insert body and configured to move the cartridge insert poppet between a sealed position against the cartridge insert body and an open position).
Re claim 7, the valve closure mechanism (the cartridge insert rod) includes at least one of an equalizing mechanism and a non-equalizing mechanism (a sealed position and an open position)
Re claim 8, the valve operating mechanism (the cartridge insert rod) includes at least one of a standard (rod) and a deep-set variant.  
Re claim 9 (as best understood by examiner due to 112 issue and drawing objection): at least a first valve module and a second valve 63SSV-507723-US-1 (BAO1994US)10module both being selected 
Re claim 10, the first valve module and the second valve module each include a first threaded end and a second threaded end, the first threaded end and the second threaded end being configured to threadably engage with threaded ends of other module in a daisy-chain fashion (see column 2, lines 53-60 and figure 1: the modular cartridges can be fastened together using any means known in the art, such as threaded connections, pipe fittings, clamps, and the like).
Re claim 11, the first valve module is a first spring module configured to be connected in the field to the second valve module that is a second spring module to define a total valve biasing force (see column 5, lines 40-63 and figures 1, 5A-5B: the cartridge insert (5la-5lc) can have a cartridge insert spring (502) that can be configured to move a cartridge insert poppet (512) between a sealed position against a cartridge insert body (508) and an open position).
Re claim 12, at least one of the first valve module and the second valve module determines whether a valve closure mechanism is an equalizing mechanism and a non-equalizing mechanism (this is pertinent to claim 7).
 Re claim 13, at least one of the first valve module and the second valve module determines whether the valve operating mechanism is a standard or a deep-set variant (this is pertinent to claim 8)

Xu further teaches,
Re claim 16, certifying each of the plurality of valve modules in an API 14A facility (see paragraph [0010])
Levy further teaches,
Re claim 17, configuring the plurality of valve modules to be connectable to others of the valve modules in an end-to-end daisy-chain fashion (see column 2, lines 53-60 and figure 1: the modular cartridges can be fastened together using any means known in the art, such as threaded connections, i.e. e fittings, clamps, and the like).
Re claim 18, configuring the plurality of valve modules to be connectable to others of the valve modules such that an operating parameter of the safety valve is determined by a number of a same type (poppet) of the valve modules assembled.  
Re claim 19, configuring the plurality of valve modules to be connectable to others of the valve modules such that at least one of a valve closure mechanism and a valve operating mechanism (see claim 1: the cartridge insert rod inserted longitudinally through the cartridge insert body and configured to move the cartridge insert poppet between a sealed position against the cartridge insert body and an open position) of the downhole safety valve is defined by which of the valve modules are assembled in the field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.